CONCURRING OPINION OF
PERRY, J.
While concurring in the conclusion that the sum of $150,000 appearing as a deduction, in the return under consideration, as a reserve for taxes payable in 1922 upon income of 1921, is not deductible because it was not actually paid in 1921 and in the conclusion that the sum of $325,000 reported in the return as income is not taxable as income in the year 1922 because it was not in fact income received by the taxpayer during the year 1921 but was income received by it during the year 1920,' I prefer to add, specifically, that this does not mean that this item of $325,000 need escape taxation. That sum of $325,000, *341upon the agreed facts submitted to this court, has not to this day borne any taxes or been assessed for taxation; but it can be assessed now as income received by the taxpayer in the year 1920 and at the rate of taxation provided by law for income of the year 1920, — just as though the assessment had been made, as it should have been, early in 1921 upon this sum as part of the income of the taxpayer for the preceding year. Section 1314, R. L. 1915, being a part of the chapter relating to the income tax, expressly provides that “all the powers, authorities and duties contained in or enacted by” the preceding chapter relating to property tax “for levying, assessing, collecting, receiving and enforcing payments of the tax imposed” with reference to property “and otherwise relating thereto shall be severally and respectively conferred, practiced and exercised for levying, assessing, collecting and receiving and enforcing payment of the tax imposed under the authority of this chapter” (relating to the income tax) “as far as the same shall not be superseded by and shall be consistent with the express provisions of this chapter, as fully and effectually to all intents and purposes as if the same powers and authorities were repeated and reenacted in the body of this chapter with reference to said tax” (the income tax) “and all and every the regulations of the said chapter,” relating to the property tax “except as aforesaid, shall be applied, construed, deemed and taken to refer to the tax imposed under the authority of this chapter in like manner as if the same had been enacted in this chapter.” Section 1267, R. L. 1915, provides that “each assessor shall at any time add to his assessment or tax list for the year or years when omitted, any person or property theretofore omitted from assessment and taxation.” By analogy and under the express provisions of section 1314 above quoted the assessor is authorized to now add to his assessment list for the year *3421920 as income of this taxpayer the sum of $325,000, being income of that year heretofore omitted from assessment and taxation. This item was allowed as a deduction in the return for 1921 upon income of 1920 either because both the assessor and the taxpayer misunderstood the requirements of the law upon the subject or else because both, although having a correct understanding of the law, nevertheless agreed to disregard its requirements and to follow another system of return and assessment. In either event, it is inconceivable to me that the law would, under these circumstances, permit that portion of the taxpayer’s income to escape taxation. Nor does it appear from the record that the taxpayer is by its appeal in the present case seeking to escape taxation upon this amount. On the contrary the statement is made in its brief that in the course of the development of the present controversy it has offered to pay to the assessor the taxes upon this sum of $325,000 at the rate required by the law in 1921 with reference to income received during 1920.